UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4917


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEANDRE SPEARS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:18-cr-00249-DKC-1)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Gary E. Proctor, LAW OFFICES OF GARY E. PROCTOR, LLC, Baltimore, Maryland,
for Appellant. Patricia Corwin McLane, Assistant United States Attorney, Lauren
Elizabeth Perry, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deandre Spears pleaded guilty pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea

agreement, to conspiracy to distribute and possess with intent to distribute a controlled

substance, in violation of 21 U.S.C. § 846 (2018), and distribution of a controlled

substance, in violation of 21 U.S.C. § 841(a)(1) (2018). The district court imposed a

60-month, mandatory minimum, sentence pursuant to the agreement. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding that there are no

meritorious grounds for appeal but questioning the validity of Spears’ guilty plea and

whether his sentence is reasonable. Although advised of his right to file a pro se brief,

Spears has not done so. The Government has moved to dismiss the appeal based on the

waiver of appellate rights in Spears’ plea agreement. We affirm in part and dismiss in part.

       Spears’ waiver of appellate rights does not prevent him from challenging the

validity of the plea itself. See United States v. McCoy, 895 F.3d 358, 364 (4th Cir.), cert.

denied, 139 S. Ct. 494 (2018). Prior to accepting a guilty plea, a court must conduct a plea

colloquy in which it informs the defendant of, and determines that the defendant

understands, the nature of the charge to which he is pleading guilty, the maximum possible

penalty he faces, and the various rights he is relinquishing by pleading guilty. Fed. R.

Crim. P. 11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The court

also must ensure that the defendant’s plea is voluntary, supported by a sufficient factual

basis, and not the result of force, threats, or extrinsic promises.      Fed. R. Crim. P.

11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.



                                             2
       Because Spears did not move to withdraw his guilty plea in the district court or

otherwise preserve any allegation of Rule 11 error, we review the plea colloquy only for

plain error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014). “To prevail on a

claim of plain error, [Spears] must demonstrate not only that the district court plainly erred,

but also that this error affected his substantial rights.” Id. at 816. In the guilty plea context,

a defendant establishes that an error affected his substantial rights if he demonstrates a

reasonable probability that he would not have pleaded guilty but for the error. Id. We have

reviewed the record and conclude that the district court conducted a sufficient plea colloquy

with Spears. See DeFusco, 949 F.2d at 116, 119-20. Accordingly, the district court did

not plainly err in accepting Spears’ guilty plea.

       Spears seeks to challenge the reasonableness of his sentence. Where, as here, the

Government seeks to enforce the appeal waiver and the defendant has not alleged a breach

of the plea agreement, we will enforce the waiver if it is valid and the issue being appealed

falls within the waiver’s scope. United States v. Dillard, 891 F.3d 151, 156 (4th Cir. 2018).

Spears does not contest that he knowingly and intelligently waived his right to appeal, see

United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010), and our de novo review of

the plea hearing leads us to conclude that the waiver is valid and enforceable. See United

States v. Cohen, 888 F.3d 667, 678 (4th Cir. 2018) (stating standard of review). Moreover,

Spears’ challenge to the reasonableness of his sentence falls within the waiver’s scope.

       Accordingly, we grant in part the Government’s motion to dismiss and dismiss

Spears’ appeal of his sentence, and we affirm the district court’s judgment in all other

respects. In accordance with Anders, we have reviewed the record and have found no

                                                3
meritorious grounds for appeal that fall outside the scope of the waiver. This court requires

that counsel inform Spears, in writing, of the right to petition the Supreme Court of the

United States for further review. If Spears requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Spears.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




                                             4